Title: To Thomas Jefferson from Henry Knox, 20 June 1795
From: Knox, Henry
To: Jefferson, Thomas



Dear Sir
Boston June 20. 1795.

I received your kind favor of the 1st. instant two days ago. Mr. Joseph Pope of this Town the inventor of the improvements in the horizontal Mills, and the proprietor of the Patent has lately still further improved them, so as to carry four pairs of stones. He is my particular acquaintance, and he will immediately have accurate drawings made and transmitted to you by which, with the descriptions, you will be enabled without further difficulty to erect one by your own workmen. Those which have been erected here answer well for small work.
I feel highly satisfied that I have quitted public Life. I propose to be a farmer principally of the grazing kind. I am therefore looking about for the best stock of horses, Cows bulls, and sheep, and I think I have made some acquisitions. My estate is at Penobscot bay and River. I shall reside at Thomaston St Georges River where, had it not been for your sad determination of renouncing pen ink and paper I should have been happy to have received a line from you at leisure. I must be at Philadelphia Next Winter upon business and shall of course carry my family there. We embark today for St Georges River about 200 Miles distant.
I sincerely wish you all possible happiness, for be assured my dear Sir there are few persons for whom I have so real an esteem and affection as for yourself.

H Knox

